Citation Nr: 0818354	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
June 1983 and from July 1987 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that continued the veteran's noncompensable 
rating for bilateral hearing loss.


FINDING OF FACT

The veteran's hearing loss disability is manifested by a 
puretone threshold average of no more than 37.5 decibels in 
the right ear with speech recognition of 96 percent, and a 
puretone threshold average of no more than 41.25 decibels in 
the left ear with speech recognition of 96 percent.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Board has 
considered all the evidence of record, but has reported only 
the most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's bilateral hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(DC) 6100.  38 C.F.R. § 4.85.  The basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages within the range of 
1000 to 4000 Hertz and speech discrimination using the 
Maryland CNC word recognition test.  Id.  Puretone threshold 
averages are derived by dividing the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  
The puretone threshold averages and the Maryland CNC test 
scores are given a numeric designation, which is then used to 
determine the current level of disability based upon a pre-
designated schedule.  See Tables VI and VII in 38 C.F.R. § 
4.85.  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

In connection with his claim for an increased rating for 
bilateral hearing loss, the veteran was afforded a VA 
audiology examination in August 2006.  Pure tone thresholds 
for the right ear, in decibels, were 5, 15, 60, and 60, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 35 decibels with speech recognition of 
96 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 10, 15, 65, 
and 65, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
His left ear hearing acuity measured a puretone threshold 
average of 39 decibels with speech recognition of 96 percent.  
This corresponds to a numeric designation of "I" under 
Table VI.  Id.  

These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  Accordingly, the Board finds that the evidence of 
record preponderates against a compensable rating for 
bilateral sensorineural hearing loss.

A VA audiology examination in February 2005 showed pure tone 
thresholds for the right ear, in decibels, were 0, 5, 55, and 
55, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
veteran's right ear hearing acuity measured a puretone 
threshold average of 29 decibels with speech recognition of 
100 percent.  This corresponds to a numeric designation of 
"I" under Table VI.  38 C.F.R. § 4.85.  Pure tone 
thresholds for the left ear, in decibels, were 0, 10, 65, and 
50, at 1000, 2000, 3000, and 4000 Hertz, respectively.  His 
left ear hearing acuity measured a puretone threshold average 
of 31 decibels with speech recognition of 96 percent.  This 
corresponds to a numeric designation of "I" under Table VI.  
Id.  

These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  Thus, the evidence preponderates against a compensable 
rating for bilateral sensorineural hearing loss.

The record shows that the veteran was scheduled for another 
audiology exam in July 2007.  The claims file does not 
indicate that the veteran was sent notice of the appointment.  
The veteran failed to appear for the appointment and 
indicated that he had school until August 2007 and would 
contact the RO.  No further explanation regarding the missed 
appointment was provided, nor was another examination 
scheduled.

Since the veteran reported for a February 2005 and August 
2006 examination, the Board evaluated his claim on the 
evidence of record and will not summarily deny the claim 
based on a failure to attend the other examination.  See 38 
C.F.R. § 3.655 (2006); Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); see also Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
Based on a review of the record as a whole, there is no basis 
to assume that a third evaluation would provide a basis to 
grant this claim. 

Based upon the evidence of record, the requirements of a 
higher evaluation are not met.  The post-service medical 
record as a whole, including two VA examinations, provides 
highly probative evidence against this claim and clearly 
indicates that a higher evaluation is not warranted. 

The Board does not dispute the fact that the veteran has some 
problems with his hearing.  Simply stated, the problems are 
not enough, based on detailed evaluation, to provide a basis 
to grant the veteran an increase in his evaluation. 

In so concluding, the Board notes that the provisions 
allowing special consideration to cases of exceptional 
patterns of hearing impairment are not for application.  See 
38 C.F.R. § 4.86 (2007).  In this respect, the veteran does 
not manifest puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
hertz) in either ear.  See 38 C.F.R. § 4.86(a).  
Additionally, his puretone threshold in either ear is not 70 
decibels or more at 2000 hertz.  See 38 C.F.R. § 4.86(b).  
There is no doubt to be resolved in his favor.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2005 that fully 
addressed all four notice elements as well as the Vazquez-
Flores criteria, and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The letter asked that the veteran provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded VA medical 
examinations in August 2006 and February 2005.  

The Board notes that the veteran failed to appear for an 
examination scheduled for July 2007.   The Board points out 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As indicated above, the veteran's failure to report for the 
VA examination without good cause is grounds for summary 
denial.  This fact provides a basis to deny the claim, 
standing alone.  In any event, since the veteran did report 
for an August 2006 and February 2005 examination, the Board 
evaluated his claim on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2006); Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); see also Engelke v. Gober, 10 Vet. App. 396, 399 
(1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


